Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 11 September 2019, in which claims 1-9, 36, 40-54, 56-57, and 84-91 have been amended, and claims 10-35, 55, 58-83 have been cancelled, is acknowledged.
Claims 1-9, 36-54, 56-57 and 84-91 are pending in the instant application.
Claims 45, 49-54, 56-57 and 84-91 are withdrawn as being drawn to a non-elected invention or to a non-elected species.
Claims 1-9, 36-44, 46-48 are being examined on their merits herein. 
Priority
This application is a National Phase entry 371 of International Patent Application PCT/CA2017/050546, filed on 4 May 2017, which claims the benefit of priority to U.S. Provisional Application No. 62/331,633, filed on 4 May 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 is acknowledged and considered. 
Election/Restrictions 
Applicant’s election with traverse of Group I, claims 1-9, 36-48, drawn to a method for treating epidermolysis bullosa (EB), the method comprising: topically administering to skin of a subject in need thereof a therapeutically effective quantity of cannabinol or a mixture of cannabinol and 2-cannabidiol, wherein the therapeutically effective quantity is an amount with traverse in the reply filed on 11 March 2021.
Applicant traverses the requirement for restriction and argues (page 9, second paragraph, Remarks of 11 March 2021) that Group II is a product (pharmaceutical composition) and Group I is the process of using the similarly limited product to treat the same condition, and therefore Unity of Invention exists.
 This argument is not found persuasive. The examiner maintains that, even though the inventions of Groups (I) and (II) require the technical feature a topical composition comprising cannabinol and at least one pharmaceutically acceptable carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stinchcomb et al. (Journal of Pharmacy and Pharmacology 2004, 56, 291-297, cited in PTO-892 of 11 December 2020). Stinchcomb discloses (page 294, Table 2, Drug CBN) formulations comprising cannabinol and at least one pharmaceutically acceptable carrier for topical administration to the skin.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02. In this case, the body of claims 49-54, 56-57 and 84-91 fully and intrinsically set forth all the limitations of the claimed invention, namely a pharmaceutical composition 
As such, a composition of instant claim 49 does not present a novel contribution over the prior art and is not a special technical feature. Therefore, no unity of invention exists.
For the reason above, the requirement for restriction between Group I and Group II is maintained and is herein made FINAL.
Applicant’s election without traverse of borneol as the specific species of a terpenoid, for initial examination, in the reply of 11 March 2021, is acknowledged. Claims 1-9, 36-44, 46-48 read on the elected species. Claim 45 is withdrawn, as being drawn to a non-elected species.
Claims 1-9, 36-44, 46-48 are herein examined to the extent they read on the elected species and the following objections and rejections are made below. 
Claims Objections
Claims 45, 49-54, 56-57 and 84-91, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, since the claims are withdrawn because of the election made by the Applicant on 11 March 2021, claims 45, 49-54, 56-57 and 84-91 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 41 is objected to because the recitation “comprises the step” should read 
--comprises a step--.
 	Claim 37 is objected to because it contains trademark/trade name Labrasol, followed by its chemical name in parenthesis; further a proper symbol, such as ® or TM is not included 
Objection to the Specification
The Specification is objected to because it incorrectly states [0001]:

    PNG
    media_image1.png
    127
    640
    media_image1.png
    Greyscale
,
when the instant application is actually a National Phase entry under 371 of International Patent Application PCT/CA2017/050546, filed on 4 May 2017, which claims the benefit of priority to U.S. Provisional Application No. 62/331,633, filed on 4 May 2016. Appropriate correction is required.
	The use of the trademarks such as, for example, Labrasol® ([0046]), has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology. Applicant is invited to identify all instances in the Specification where trademarks are listed and amend the Specification accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 38 contains the trademark/trade name Labrasol®.  When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe commercial products, and accordingly the identification/description is indefinite.
Applicant is required to replace the trademark/trade name Labrasol® with its chemical name.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 is drawn to the method of claim 36, wherein the pharmaceutical composition includes at least one pharmaceutically acceptable excipient; however claim 36 recites at least one pharmaceutically acceptable carrier in the composition. The genus of pharmaceutically acceptable excipients of claim 39 encompasses pharmaceutical carriers (see Specification [0018]). As such claim 39 fails to limit the subject matter of claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 5, 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is drawn to the method of claim 4, wherein said therapeutically effective quantity is an amount sufficient to increase K15 mRNA or protein level and decrease K5 or K14 mRNA or protein level in a mitotically active basal layer of the topically administered skin. Claim 4 recites that the therapeutically effective quantity is an amount sufficient to increase K15 mRNA or protein level or decrease K5 or K14 mRNA or protein level in a mitotically active basal layer of the topically administered skin. As such claim 5 and, similarly, claim 6 fail to limit .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution the examiner considers that claims 5 and 6 depend on claim 1.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over InMed Pharmaceuticals (“InMed provides update on progress of its development program for .
InMed Pharmaceuticals (“InMed provides update on progress of its development program for epidermolysis bullosa”, 4 November 2015, cited in IDS) teaches a method of treating epidermolysis bullosa comprising topically administering to the skin of a subject in need thereof INM-750, which is a topical formulation of phytocannabinoids. By teaching that INM-750 is a formulation applied topically to the skin, InMed implicitly teaches that INM-750 is a pharmaceutical composition comprising at least one pharmaceutically acceptable carrier for topical administration, as in instant claims 36, 39.
InMed Pharmaceuticals teaches (third paragraph) that initial pre-clinical studies were focused on studying the potential of INM-750 to treat the cause of the disease by modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, which are critical to maintaining the integrity of the skin.
InMed teaches (fourth paragraph) that INM-750 has demonstrated positive effects in pre-clinical studies on wound healing and in inflammation. InMed teaches that INM-750 has wound healing and skin regeneration properties, as in instant claim 7, these properties being critical to help alleviate the primary symptoms of patients with EB. 
InMed teaches (fifth paragraph) that the anti-inflammatory effect of certain cannabinoids included in INM-750 has been studied. InMed teaches that cannabinoids included in INM-750 are able to down regulate the production of IL-8 by human keratinocytes, and inhibit IFN/TNF induced production of IL-6 by human keratinocytes. InMed teaches that, in addition to having an effect on wound healing, the cannabinoids included in INM-750 also help down regulate the chronic inflammation present in EB patients.
2-cannabidiol, as in the instant claims.
InMed does not specifically teach that INM-750 administered in the method comprises a mixture of cannabinol and 2-cannabidiol present in the relative ratios in instant claim 9.
InMed does not teach that the INM-750 formulation comprises Labrasol®, poloxamer 407, lecithin or/and isopropyl palmitate, as in instant claims 37, 38.
InMed does not teach that the INM-750 formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
InMed does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.

Smith (US 2015/0126595, published 7 May 2015, cited in PTO-892) teaches a method of treating inflammation, pain [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN or cannabidiol CBD, or mixtures thereof ([0007], ratios in [0076]) and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.
Smith teaches [0014] that the PLO gel is non-irritating to the skin and is absorbed quickly.
Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.  

With respect to claims 4-6, 48, the person of ordinary skill in the art would have been motivated to evaluate the effect of cannabinol and cannabidiol on keratin gene K15, because InMed Pharmaceuticals teaches the potential of INM-750 to treat the cause of EB by modulating the expression of key keratins, such as K14, K15, which are critical to maintaining the integrity of the skin.
With respect to claims 8, 9, the person of ordinary skill in the art would have explored different relative ratios of CBN and CBD in the formulation, in order to optimize therapeutic effect. Such an exploration of different relative ratios of active phytocannabinoids in the formulation, aimed at optimizing therapeutic effect, is within the skill of the artisan.
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol or a mixture of cannabinol and cannabidiol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, 
With respect to claims 41-44, 46, 47, the person of ordinary skill in the art would have been motivated to add a terpenoid, such as borneol, to the topical formulation of cannabinol or a mixture of cannabinol and cannabidiol, because Smith teaches that the compositions of the invention may also comprise a terpene /terpenoid, such as borneol, and Smith also teaches that the resulting composition is effective to treat inflammation and pain. Thus, the person of ordinary skill in the art would have added borneol to the topical formulation of CBN or mixture of CBN and CBD, or would have administered separately a topical formulation of borneol, in the method of treating EB, with the expectation that the combination of cannabinol or CBN and CBD, with borneol is effective to treat pain and inflammation and promote wound healing in EB.
With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN or CBN and CBD, because the anti-inflammatory agent, CBN and CBD all have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN or CBN and CBD, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 1-9, 36-44, 46-48 are rejected as prima facie obvious.

Claims 1-9, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (WO 2006/111424, cited in IDS), in view of Formukong et al. (Inflammation 1988, 12 (4), 361-371, cited in IDS), Smith (US 2015/0126595, published 7 May 2015, cited in PTO-892), in further view of Coulombe et al. (The Journal of Clinical Investigation 2009, 119 (7), 1784-1793, cited in PTO-892).
Zimmer et al. (WO 2006/111424) teaches that cannabinol and cannabidiol (page 18, lines 17-18) are agonists for the CB1 receptor and/or the CB2 receptor, useful to treat a wound healing disorder (claim 34) such as, for example, epidermolysis bullosa (EB) (page 35, lines 7-9, page 36, line 18, claim 39).
Zimmer does not specifically teach a method of treating EB comprising topically administering to the skin a cannabinol or a mixture of cannabinol and 2-cannabidiol, as in the instant claims.
Zimmer does not specifically teach a method of treating EB with a mixture of cannabinol and 2-cannabidiol present in the relative ratios in instant claim 9.
Zimmer does not teach the effect of cannabinol or its mixture with cannabidiol on K5, K14, K15 in the method of treatment, as in instant claims 4-6. 
Zimmer does not teach that that cannabinol or its mixture with cannabidiol are formulated for topical application to the skin, the formulation comprising Labrasol®, poloxamer 407, lecithin or/and isopropyl palmitate, as in instant claims 37, 38.

Zimmer does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.

Formukong (Inflammation 1988, 12 (4), 361-371) teaches that cannabinol (CBN), cannabidiol (CBD) (Table 3, page 368) and mixtures of CBN and CBD (page 370, line 4, extract comprising 14.13% CBD, 9.08% CBN) have anti-inflammatory activity, with cannabidiol having stronger anti-inflammatory properties than cannabinol (Table 3, page 368, inhibition of erythema by topical administration to skin 92% with cannabidiol, compared to 25% with cannabinol). Formukong teaches that CBN, CBD and mixtures thereof, are useful to treat inflammatory disorders (page 370, last paragraph).
Coulombe et al. (The Journal of Clinical Investigation 2009, 119 (7), 1784-1793, cited in PTO-892) teach (Abstract) that defects in K5/K14 or K15 cause basal keratinocytes to become fragile and account for the skin rupture in EB. Thus, Coulombe implicitly teaches that modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, is critical to maintaining the integrity of the skin in patients suffering from EB.
Smith (US 2015/0126595, published 7 May 2015, cited in PTO-892) teaches a method of treating inflammation, pain [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN or cannabidiol CBD, or mixtures thereof ([0007], ratios in [0076]) and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.

Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.
  
It would have been obvious to combine the teachings of Zimmer, Formukong and Smith to arrive at the instant invention. The person of ordinary skill in the art would have administered cannabinol or a mixture of cannabinol and cannabidiol topically to the skin to treat epidermolysis bullosa (EB), because Zimmer teaches that cannabinol and cannabidiol are agonists for the CB1 receptor and/or the CB2 receptor, useful to treat a wound healing disorder such as, for example, epidermolysis bullosa, Formukong teaches that cannabinol (CBN), cannabidiol (CBD) and mixtures of CBN and CBD, when administered topically to the skin, have anti-inflammatory activity and are useful to treat inflammatory disorders, and Smith teaches that cannabinoids such as cannabinol CBN or cannabidiol CBD, or mixtures thereof, administered topically to the skin, are effective to treating inflammation and pain. Thus, the person of ordinary skill in the art would have administered cannabinol or a mixture of cannabinol and cannabidiol topically to the skin to treat epidermolysis bullosa (EB), with the expectation that cannabinol or its mixture with cannabidiol is effective to treat EB, and the subtypes of EB, and is effective to treat inflammation and pain in patients suffering from EB.
With respect to claims 4-6, the person of ordinary skill in the art would have been motivated to measure the effect of CBN or its mixture with CBD on keratin genes K5, K14, K15 K5, K14, K15 cause basal keratocytes to become fragile in EB. Thus, the person of ordinary skill in the art would have evaluated the effect of CBN and CBD on K5, K14, K15 mRNA or protein levels, in the method of treating EB, because modulating the expression of key keratins K14, K15, K5, was known to be critical to maintaining the integrity of the skin in patients suffering from EB.
With respect to claims 8, 9, the person of ordinary skill in the art would have explored different relative ratios of CBN and CBD in the formulation, in order to optimize therapeutic effect. Such an exploration of different relative ratios of CBN and CBD in the formulation, aimed at optimizing therapeutic effect, is within the skill of the artisan. Further, the person of ordinary skill in the art would have combined CBN and CBD in the formulation, and would have considered different relative ratios such as 1:1, or 1:10, or 10:1, because Formukong teaches that cannabidiol has stronger anti-inflammatory properties and is more effective to inhibit erythema by topical administration to skin than cannabinol. As such, a person of ordinary skill in the art would have reasonably expected that different relative ratios of CBN and CBD will result in topical formulations having different therapeutic strength in treating inflammation in patients with EB.
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol or a mixture of cannabinol and cannabidiol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, cannabidiol or mixtures thereof, in PLO gel, which is non-irritating to the skin and is absorbed quickly. Thus, the person of ordinary skill in the art would have formulated CBN or mixture of 
With respect to claims 41-44, 46, 47, the person of ordinary skill in the art would have been motivated to add a terpenoid, such as borneol, to the topical formulation of cannabinol or a mixture of cannabinol and cannabidiol, because Smith teaches that the compositions of the invention may also comprise a terpene /terpenoid, such as borneol, and Smith also teaches that the resulting composition is effective to treat inflammation and pain. Thus, the person of ordinary skill in the art would have added borneol to the topical formulation of CBN or mixture of CBN and CBD, or would have administered separately a topical formulation of borneol, in the method of treating EB, with the expectation that the combination of cannabinol or CBN and CBD, with borneol is effective to treat pain and inflammation and wound healing in EB.
With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN or CBN and CBD, because the anti-inflammatory agent, CBN and CBD all have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN or CBN and CBD, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, namely to reduce inflammation in the context of EB. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
prima facie obvious.
	Conclusion
Claims 1-9, 36-44, 46-48 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627